Citation Nr: 1411763	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-23 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a back disability.

4. Entitlement to service connection for a bilateral arm disability.

5. Entitlement to service connection for hypertension.

6. Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1970 and from May 1973 to February 1977, with additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the United States Army Reserve, the Colorado Army National Guard, and the Arkansas Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran also submitted a timely substantive appeal with respect to the claim of entitlement to service connection for tinnitus.  As the RO granted service connection for tinnitus in a May 2012 rating decision, this issue is no longer for appellate review.

In December 2013, the Veteran and his wife testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing is associated with the record.  In March 2014, the Veteran's representative submitted additional evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  As such, this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

The issue of entitlement to service connection for a neck disability has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a left knee disability and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the VA RO.


FINDINGS OF FACT

1. In a November 1977 rating decision, the RO denied entitlement to service connection for a left knee disability, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2. In a June 1990 decision, the Board denied entitlement to service connection for a left knee disability, and the Veteran did not appeal that decision.

3. Evidence received since the time of the final June 1990 decision raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disability.

4. The competent evidence indicates that the Veteran's degenerative disc disease of the lumbar spine is etiologically related to active service.

5. The competent evidence indicates that the Veteran's bilateral ulnar nerve compression is etiologically related to active service.

6. The competent evidence indicates that the Veteran's hypertension had its onset during active duty.


CONCLUSIONS OF LAW

1. The November 1977 rating decision is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2. The June 1990 Board decision is final.  38 U.S.C. § 4004(b) (1988); 38 C.F.R. § 19.104 (1989); currently, 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013).

3. Evidence submitted to reopen the claim of entitlement to service connection for a left knee disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

4. The criteria for service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.103, 3.303, 3.304 (2013).

5. The criteria for service connection for bilateral ulnar nerve compression have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.103, 3.303, 3.304.

6. The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.103, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the claim to reopen the issue of entitlement to service connection for a left knee disability and the claims of entitlement to service connection for degenerative disc disease of the lumbar spine, bilateral ulnar nerve compression, and hypertension.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

A "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2013).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2013); see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki , 659 F.3d 1362 (Fed. Cir. 2011).

Here, the Veteran did not appeal the denial of the claim of entitlement to service connection for a left knee disability following the November 1977 rating decision.  Thus, it is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  Likewise, the Veteran did not appeal the June 1990 Board decision, and it is also final.  38 U.S.C. § 4004(b) (1988); 38 C.F.R. § 19.104 (1989); currently, 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013).  

As the June 1990 decision is the last final disallowance with respect to the claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim should be reopened and re-adjudicated on a de novo basis.  In the June 1990 decision, the Board denied the Veteran's claim based on the finding that the evidence did not demonstrate the presence of a chronic left knee disorder until 1986, many years after the Veteran's discharge from service.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the June 1990 Board decision that addresses this basis.

Evidence submitted and obtained since the June 1990 decision includes service personnel records, service treatment records, private treatment records, Social Security Administration records, and lay testimony.  At the December 2013 hearing, the Veteran testified that he had experienced continuous symptoms from the time he reinjured his left knee in 1978 until he had surgery in 1985.  

Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new as it had not been previously considered by VA.  In addition, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the underlying service connection claim.  Namely, it addresses whether the Veteran incurred a chronic left knee disability during active service for purposes of service connection.  Therefore, the Board finds the evidence raises a reasonably possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for a left knee disability is reopened.  Justus, 3 Vet. App. at 512-13.

Back Disability

The Veteran asserts that he has a low back disability as the result of flying in helicopters during active service.  Notably, he asserts that he first experienced back pain while serving in Vietnam and that it became a real problem in 1975 during his second period of active duty service.  

Service treatment records from the Veteran's first two periods of active duty service do not demonstrate complaints of, treatment for, or a diagnosis of a back disability.  A July 1983 service treatment record reflects a finding of mechanical low back pain and also indicates that the Veteran experienced back pain in 1969 due to a herniated disc.  Service medical records dated since 1983 reflect the Veteran's reports of chronic low back pain and a permanent profile for recurrent back pain.  As such, the Board finds the evidence indicates the Veteran may have incurred a back injury during active service.  Private treatment records reflect diagnoses of degenerative disc disease of the lumbar spine during the pendency of the appeal.  Therefore, the Board finds the record demonstrates a current disability for purposes of service connection.

With respect to a nexus between the Veteran's current disability and his active service, Dr. D. Zielinski provided a favorable opinion in December 2013.  Dr. Zielinski reported that he had reviewed several studies regarding the connection between low back pain and helicopters and opined that the Veteran's severe degenerative disc disease of the lumbar spine was the result of the Veteran's time as a helicopter pilot.  In particular, Dr. Zielinski noted that the Veteran's back pain began to be very noticeable at the same time he reached 2,000 flight hours around 1975 to 1976.  

The Board acknowledges the extensive hours of flight time performed by the Veteran as a civilian pilot in addition to his flight hours during active service, and accordingly, the difficulty in ascertaining to what extent the Veteran's current back disability may be attributed specifically to active service.  However, in light of Dr. Zielinski's positive opinion, and resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence indicates it is more likely than not that the Veteran's back disability is etiologically related, at least in part, to active service.  As such, service connection for  degenerative disc disease of the lumbar spine is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Arm Disability

The Veteran asserts that he has a bilateral arm disability as the result of flying in helicopters during his periods of active duty and ACDUTRA.  Specifically, he contends that he has bilateral nerve damage due to the vibrations of the helicopters in which he flew.

An August 2005 report of medical history indicates the Veteran reported a history of osteoarthritis of the hands.  An August 2006 service treatment record reflects a finding of right cubital tunnel syndrome.  Although these records do not definitely show a disease was incurred during a period of ACDUTRA, the Board finds there is some evidence of an in-service disease for service connection purposes.  Private treatment records demonstrate diagnoses of bilateral ulnar nerve compression during the pendency of the appeal.  Therefore, the Board finds the Veteran has established a current disability for purposes of service connection.  

Furthermore, Dr. Zielinski provided a positive opinion in December 2013 with respect to a link between the Veteran's current disability and his active service duties.  Specifically, Dr. Zielinski found that the Veteran had chronic pain syndrome in the upper extremities as the result of his career as a helicopter pilot.  Dr. Zielinski reported that nerve damage had been confirmed by nerve conduction studies of the upper extremities, which was due to the vibratory damage from flying helicopters.

Again, the Board notes that Dr. Zielinski does not specifically link the Veteran's bilateral ulnar nerve compression to a period of active duty or ACDUTRA.  However, given the difficulty in determining the causal extent of the Veteran's service flight hours versus his flight hours as a civilian, the Board will resolve the benefit of the doubt in favor of the Veteran and find that it is more likely than not that the Veteran's bilateral ulnar nerve compression is etiologically related to active service.  As such, service connection for bilateral ulnar nerve compression is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The Veteran contends that his hypertension had its onset during a period of active duty or ACDUTRA.  

Service treatment records dating back to September 2004 reflect reports of hypertension.  Additionally, private treatment records demonstrate diagnoses of hypertension during the pendency of the appeal.  

In December 2013, Dr. Zielinski reported that he had reviewed the Veteran's medical records and found his blood pressure readings met the diagnosis for prehypertension as far back as 1968.  In addition, multiple readings in the 1970's through the 1990's demonstrated prehypertension.  Dr. Zielinski stated that although the Veteran officially started antihypertensive medicine in 2003, he had qualified for medication as early as 2001.

Upon review, the Board finds the evidence indicates the Veteran's current hypertension had its onset during active duty.  In this respect, the Board affords significant probative value to Dr. Zielinski's medical opinion as it was based on a review of the Veteran's records and knowledge of the Veteran's medical history.  38 C.F.R. § 3.159(c)(4) (2013); Barr v Nicholson, 21 Vet. App. 303 (2007).  Therefore, resolving the benefit of the doubt in the Veteran's favor, service connection for hypertension is warranted.    Gilbert, 1 Vet. App. 49 (1990).

ORDER


New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disability is reopened, and to that extent, the appeal is granted.

Entitlement to service connection for degenerative disc disease of the lumbosacral spine is granted.

Entitlement to service connection for bilateral ulnar nerve compression is granted.

Entitlement to service connection for hypertension is granted.


REMAND

Left Knee Disability

The record does not show that a VA examination was performed in connection with the Veteran's claim of entitlement to service connection for a left knee disability.  Here, the evidence demonstrates a current diagnosis of degenerative joint disease of the left knee.  In addition, service treatment records indicate that the Veteran injured his left knee during active service.  As a result, the Board finds that remand for a VA examination is warranted in order to ascertain whether a left knee disability, to include degenerative joint disease, is etiologically related to active service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Obstructive Sleep Apnea

The record also does not indicate that the Veteran underwent VA examination in conjunction with his claim of entitlement to service connection for obstructive sleep apnea.  Here, the evidence demonstrates a diagnosis of mild obstructive sleep apnea in October 2006.  In addition, a July 1976 service treatment record shows the Veteran reported feeling fatigued, and an August 2005 report of medical history reflects the Veteran's report of a history of frequent trouble sleeping.  In addition, the Veteran asserts that he did not sleep during his tour in Vietnam and had difficulty sleeping when he returned home.  Upon review, the Board finds remand is warranted for a VA examination to determine whether the Veteran's current obstructive sleep apnea is etiologically related to a period of active duty or ACDUTRA.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any left knee disability.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Following a review of the claims file, to include the Veteran's service treatment records, private treatment records, and with consideration of the Veteran's lay statements regarding his in-service injuries and symptoms since service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any left knee disability began during service or is etiologically linked to any in-service event or injury.  The examiner should specifically note the service treatment records indicating the Veteran incurred a left knee injury in 1976 and 1978.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

A complete rationale should be provided for any opinion or conclusion expressed.

2. Schedule the Veteran for an appropriate VA examination to determine whether his current obstructive sleep apnea is related to a period of active duty or ACDUTRA.  The claims file must be made available to the examiner, and all pertinent symptomatology and findings must be reported in detail.  Following a review of the evidence, to include the summary of the Veteran's service, his confirmed periods of active duty and ACDUTRA, the clinical examination, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's obstructive sleep apnea is related to his active duty service from November 1967 to August 1970, May 1973 to February 1977, or that it began during a period of verified ACDUTRA.  The examiner should specifically consider the February 1976 service treatment record showing the Veteran reported feeling fatigued and the August 2005 report of medical history on which the Veteran reported a history of frequent trouble sleeping.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

A complete rationale should be provided for any opinion or conclusion expressed.

3. Then, re-adjudicate the claims of entitlement to service connection for a left knee disability and obstructive sleep apnea.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


